TYSON, Judge.
Larry Ray Hanna ("defendant") appeals judgment sentencing him to 116 to 149 months imprisonment for possession of marijuana and having obtained habitual felon status. We find no error.
I. Background
On 10 March 2003, defendant was charged with: (1) possession with intent to sell or deliver marijuana; (2) maintaining a place to keep controlled substances; (3) trafficking in cocaine; (4) possession of drug paraphernalia; (5) secretly peeping into a room occupied by a female person; and (6) being an habitual felon.
On 19 July 2004, the Mecklenburg County grand jury returned a superceding indictment for the charge of possession with intent to sell or deliver marijuana. On 26 July 2004, pursuant to a plea arrangement, defendant pled guilty to felony possession of marijuana and admitted his habitual felon status. The State dismissed the remaining charges. Defendant stipulated to a prior record level III for sentencing purposes and to the factual basis for the plea as summarized by the State. The trial court sentenced defendant to a presumptive term of 116 to 149 months imprisonment. Defendant appeals.
II. Anders Brief
Defense counsel brings forward one question on appeal but presents no arguments in defendant's brief. Defense counsel states, "after repeated and close examination of the record and review of relevant law, counsel is unable to identify an issue with sufficient merit to support a meaningful argument for relief on appeal" and asks this Court to "conduct a full examination of the record on appeal for possible error to determine whether any justiciable issue has been overlooked by counsel."
By letter dated 6 June 2005, defense counsel informed defendant that in his opinion there was no error in his trial and that he could file his own arguments with this Court, if he so desired. Copies of the transcript, record, and the brief filed by counsel were sent to defendant. Defendant has filed no arguments in this Court.
We hold that defendant's counsel has substantially complied with the holdings in Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985). Pursuant to Anders and Kinch, we must determine from a full examination of all the proceedings whether the appeal is wholly frivolous.
III. Conclusion
Upon review of the entire record and of the assignment of error noted in the record, we find the appeal to be wholly frivolous. Id.
No error.
Judges MCCULLOUGH and ELMORE concur.
Report per Rule 30(e).